Citation Nr: 1607195	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  10-22 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis of the left knee.

2.  Entitlement to service connection for a bilateral foot disorder.

3.  Entitlement to service connection for arthritis of both hands.

4.  Entitlement to service connection for a disability manifested by burning and dry eyes.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1966 to December 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from January 2009 and March 2010 rating decisions by the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  In November 2012, the Board remanded these matters in order for a statement of the case to be issued.  In August 2015, the Board remanded the case to schedule a hearing.  That hearing was held before the undersigned in January 2016.  A transcript is in the record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A left knee disability was initially manifested many years after, and is not shown to be related to the Veteran's service or a service-connected disability. 

2.  A bilateral foot disability was initially manifested many years after, and is not shown to be related to the Veteran's service.

3.  Arthritis of the hands was initially manifested many years after, and is not shown to be related to the Veteran's service.

4.  A disability manifested by burning and dry eyes was initially manifested many years after, and is not shown to be related to the Veteran's service.


CONCLUSIONS OF LAW

1.  Service connection for a left knee disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  Service connection for a bilateral foot disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3.  Service connection for arthritis of the hands is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

4.  Service connection for a disability manifested by burning and dry eyes is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence in September 2008 and October 2009, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing, evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  

In January 2016, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who chairs a hearing fulfill two duties to comply with the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The representative questioned the Veteran regarding his service history, and his symptoms.  The Veteran provided testimony as to the nature of his service.  Thus, through the representative's statements and questioning, it was apparent that the Veteran had actual knowledge of the issues and necessary evidence.  Further, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of such.

The record shows the Veteran's service treatment records for his period of active duty are not available.  Some of his National Guard records have been procured.  Under such circumstances VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of this claim is undertaken with this duty in mind.  The cited case law does not lower the legal standard for proving a claim of service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46 (1996).

The Veteran's available service treatment records are associated with the record and pertinent private and VA medical records have been secured.  VA did not provide an examination regarding the claims.  Under the duty to assist, a medical examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service or with another service-connected disability. 38 C.F.R. § 3.159(c)(4).

Here, the McLendon criteria are not satisfied.  Specifically, the competent evidence does not establish that any of the Veteran's disabilities is related to service or a service-connected disability.  As such, remand for an examination is unnecessary and doing so would serve no useful or meaningful purpose and only instead result in unnecessarily imposing additional burdens on VA with no potential benefit flowing to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). Under these facts, an examination is not required.  The Veteran had not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Factual Background, Legal criteria and Analysis 

A February 1974 report of medical history for the Reserves shows the Veteran denied swollen or painful joints, eye trouble, bone or joint deformity and foot trouble.  On the February 1974 enlistment examination for the Reserves, the eyes, upper extremities, feet and musculoskeletal system were normal.  Distant vision was 20/20 in each eye.

The Veteran submitted a claim for VA benefits in June 2001.  He reported he had chronic arthritis that started in 1991, and bilateral knee problems that began in 2001.

Private medical records show the Veteran was seen in August 2000 and described an injury to both knees in 1991.  A history of a left knee anterior cruciate ligament reconstruction in 1991 was noted.  X-rays of the left knee revealed mild osteoarthritis, consistent with the anterior cruciate ligament injury.  The diagnosis was osteoarthritis of the left knee.

Additional private medical records show that in January 2002, the Veteran reported both knees were "crushed" in a car accident in 1991. It was noted he had been diagnosed with gout several years earlier.  In November 2002, he complained of pain, swelling and redness in the right foot.  He indicated he also had some pain in the right wrist and left foot that had resolved.  It was noted the symptoms started four days ago.  X-rays of the right foot revealed moderate degenerative changes of the first tarsal/metatarsal joint.  He was seen for right foot cellulitis later that month.

A January 2003 statement signed by three relatives and/or friends of the Veteran, indicated that as a platoon leader, his daily profile consisted of marching drills, parading and other training exercises.  They related the Veteran said he experienced soreness, stiffness and pain in the left knee almost daily, and that these symptoms were an early sign of arthritis.  

VA outpatient treatment records show the Veteran was seen in August 2008 with complaints of blurry vision for about six months.  He also complained of burning in both eyes.  The assessments were refractive error, both eyes and dry eyes.  He was seen in December 2008 for an evaluation of bilateral carpal tunnel syndrome.  

Private medical records show that a long history of gouty arthritis, usually affecting the feet, was noted in April 2004.  It was reported that lately the Veteran had significant swelling in the hands.  The assessment was gouty arthritis. 

VA outpatient treatment records show that X-rays of the left hand in May 2010 revealed degenerative changes at the base of the thumb and carpal bones.  X-rays of the right hand were normal; there was osteoarthritis at the wrist.  In April 2011, X-rays of the right foot revealed degenerative changes of the first metatarsophalangeal joint and a calcaneal spur.  X-rays of the left foot revealed a medial deviation of the fifth toe, degenerative changes in the mid foot and calcaneal spurring.  In June 2012, the Veteran reported his eyes burned periodically.  The assessments were refractive error, dry eye syndrome of our and cataracts.  It was noted in April 2013 that he used eye drops for dry eyes.

      Service connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

Certain chronic diseases (among them arthritis) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  The Board notes that service connection may be granted for such chronic diseases based solely on continuity.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran asserts service connection is warranted for left knee arthritis, a bilateral foot disability, arthritis of the hands and a disability manifested by burning and dry eyes.  During the January 2016 hearing before the undersigned, he testified that he was told by VA treatment providers after service that his right knee damaged his left knee.  He testified he was given the wrong size boots in basic training and this resulted in his foot disorder.  He claims he was on sick call about six times for his feet.  He stated that he had numbness and swelling of the hands in service as his job involved extensive use of the hands.  He also testified that his eye problems began in service and that when he sought treatment to determine why his eyes were burning, he was given glasses, but they did not help.  He maintains that paperwork that would have documented his in-service treatment was removed from his records.  

The Veteran's allegations that his left knee, foot, hand and eye disabilities have been present since service are inconsistent with the record.  To the extent he is alleging continuity of symptomatology with respect to a chronic condition like arthritis, the Board finds his statements are not credible as they are inconsistent with the evidence of record, including post-service medical evidence indicating post-service injury to the left knee.

Further, service connection for arthritis is not warranted on a presumptive basis as there is no evidence of arthritis manifesting within a year of service.  While it is unfortunate that the service treatment records are not available, when examined in February 1974 for the Reserves, the Veteran specifically denied having any problems involving his joints, feet, hands or eyes.  The Board also notes that when he submitted his initial claim for VA benefits in June 2001, the Veteran stated that arthritis began in 1991.  An August 2000 private treatment record noted that the Veteran had osteoarthritis in the left knee and that the Veteran "describes injury to both knees, back in 1991 with injury to his left anterior collateral ligament."  The treatment provider noted that the Veteran was "somewhat of a poor historian."  X-rays were reported to show "mild osteoarthritis involving the left consistent with bilateral ACL injuries." 

The record establishes that a left knee arthritis, a bilateral foot disorder, arthritis of the hands and burning and dry eyes were first manifested many years after service.  There is no competent medical evidence of record linking such disorders to service.  The Veteran's assertions that left knee arthritis, a bilateral foot disability, arthritis of the hands and burning and dry eyes are related to service are not competent evidence in this matter.  Laypersons are competent to provide opinions on some medical issues.  However, the diagnosis and etiology of such disabilities fall outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  These disabilities were first manifested after service, and the most probative evidence has found they are not linked to service.

In summary, the preponderance of the evidence is against the Veteran's claim for service connection.  There is no competent evidence linking the Veteran's bilateral foot disability, arthritis of the hands or dry and burning eyes to service.  As such, the preponderance of the evidence is against the Veteran's claims.


ORDER

Service connection for a left knee disability, a bilateral foot disability, arthritis of the hands and a disability manifested by burning and dry eyes is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


